Citation Nr: 0021753	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  97-29 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Determination of initial rating for service-connected 
residuals of right knee surgery, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
September 1996, with 9 years, 4 months, and 28 days prior 
active duty service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which granted service 
connection for residuals of right knee surgery and initially 
assigned a 20 percent rating, effective from September 1996.  

By letter dated in October 1998, the RO denied entitlement to 
an annual clothing allowance, and informed the veteran of the 
denial and of his appellate rights.  The veteran entered 
notice of disagreement with this decision in October 1998.  
The June 1999 Board decision referred this issue to the RO.  
It is unclear from the record, however, what disposition the 
RO made of this issue.  If the claim as to the issue of 
entitlement to an annual clothing allowance has been granted, 
no further action is required.  Otherwise, the RO is required 
to review the claim and issue a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board also notes that an August 1998 rating decision 
denied entitlement to service connection for a right hip 
condition and a left knee condition, claimed as secondary to 
service-connected right knee disability.  The veteran was 
notified of this decision and of his appellate rights by RO 
letter issued August 28, 1998.  It does not appear from the 
record, however, that the veteran submitted notice of 
disagreement with this decision within one year of issuance 
of notice of the decision.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 
(1993).  Accordingly, these issues are not currently before 
the Board on appeal.

The veteran has also raised the issue of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  As this issue has not 
been adjudicated, developed or certified for appellate 
review, it is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1. The veteran's service-connected residuals of right knee 
surgery are manifested by moderate to severe lateral 
instability.

2.  The veteran's right knee is manifested by X-ray evidence 
of arthritis with objective evidence of limitation of motion 
at the noncompensable level due to pain.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, an 
initial disability rating of 30 percent for service-connected 
residuals of right knee surgery is warranted for the entire 
period of the veteran's claim.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 
5257 (1999).

2.  Resolving reasonable doubt in the veteran's favor, the 
schedular criteria for a separate disability rating of 10 
percent for arthritis of the right knee is warranted for the 
entire period of the veteran's claim.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-5003, 5261 (1999); VAOPGCPREC 
23-97. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim of disagreement with the 
assignment of an initial rating for service-connected 
residuals of right knee surgery that is plausible.  With 
regard to initial ratings, an appeal from an award of service 
connection and initial rating is a well-grounded claim as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  See Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board is 
also satisfied that all relevant facts have been properly 
developed, including multiple remands and VA examinations of 
the feet.  The Board notes that this case was remanded to the 
RO for additional examination and medical opinion.  No 
further assistance to the veteran is required to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a). 

The veteran seeks a rating in excess of 20 percent for 
service-connected right knee disability (residuals of right 
knee surgery).  He is currently rated 20 percent disabled 
under Diagnostic Code 5257.  He also contends that a separate 
disability rating for traumatic arthritis of the right knee 
is warranted. 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate Diagnostic 
Codes identify the various disabilities.  38 U.S.C.A. § 1155;  
38 C.F.R. § 4.1 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155;  38 
C.F.R. §§ 4.1, 4.10 (1999).  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating;  
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.


Residuals of Right Knee Surgery

Diagnostic Code 5257 provides that for impairment of the 
knee, when there is a recurrent subluxation or lateral 
instability, a 20 percent rating is warranted where the 
disability is moderate, and a 30 percent (maximum) rating is 
warranted where the disability is severe.  38 C.F.R. § 4.71a.  

In the present case, the veteran's right knee disability has 
been initially rated under Diagnostic Code 5257 as 20 percent 
disabling.  The evidence reflects that in service in August 
1994 the veteran stepped off a curb and hyperextended his 
right knee, and subsequently had knee pain and numbness of 
the calf, with significant lateral instability.  Relevant 
findings included a torn anterior cruciate ligament (ACL), 
torn lateral collateral ligament, torn biceps tendon, and 
torn lateral capsule and iliotibial band, resulting in 
"significant lateral, posterior, and anterior joint line 
ligament instability."  In September 1994, he underwent 
surgical repair of the lateral capsule, biceps femoris 
tendon, lateral collateral ligament, and iliotibial band.  
The discharge diagnoses were fibular collateral ligament 
tear, iliotibial band tear, biceps femoris tendon tear, 
lateral knee capsular disruption, lateral ligamentous injury 
of the knee, and ACL injury, and the veteran was placed on 
limited profiles.  Following surgery, the veteran was issued 
a knee brace.  A physical evaluation board found the veteran 
physically unable to perform his duties due to right knee 
disability, which it rated as 30 percent disabling utilizing 
the criteria of Diagnostic Code 5257, and he was retired from 
service due to right knee disability. 

VA orthopedic examination in October 1996 found laxity in the 
right knee consistent with ACL tear, and noted crepitus.  
Clinical findings in September 1999 reflect subluxation of 
the right patella, lateral instability with varus stress on 
the right knee, anterior translation of the tibia on the 
femur, and joint effusion and warmth.  VA examination reports 
and treatment records also note the veteran's report of right 
knee pain.  A VA orthopedic examination in January 2000 also 
found "significant lateral instability" and anterior-
posterior instability of the right knee joint, with 
additional findings of laxity of the lateral collateral 
ligament, palpable heat or crepitus, MRI findings reflecting 
an early meniscal tear, and a torn ACL.  The examiner 
indicated that the veteran wore a right knee brace and 
ambulated with a cane.  Various clinical findings of record 
have also included a surgical scar, lateral swelling of the 
right knee, tenderness, and a positive drawer sign.

Based on a review of all of the evidence of record, whether or 
not specifically referenced, including multiple VA examination 
reports and outpatient treatment records, the Board finds that 
the medical evidence is sufficient to raise a reasonable doubt 
as to whether the veteran's service-connected residuals of 
right knee surgery are manifested by lateral instability which 
more nearly equates to "moderate" or "severe" right knee 
disability.  The Board specifically notes the physical 
evaluation board characterization of the right knee disability 
as 30 percent disabling, thus reflecting an opinion of severe 
right knee disability, the severity of the initial injury, the 
characterization of the right knee instability as 
"significant," and the fact that the veteran was issued and 
uses a knee brace.  It is not readily apparent whether the 
medical examiners' designation of "significant" lateral 
instability of the right knee more nearly equates to moderate 
or severe lateral instability as contemplated by Diagnostic 
Code 5257.  The Board does find, however, that the evidence is 
sufficient to raise a reasonable doubt regarding whether 
service-connected residuals of right knee surgery more nearly 
approximate severe right knee disability as contemplated by 
Diagnostic Code 5257.  Therefore, resolving reasonable doubt 
in the veteran's favor, the Board finds that an initial 
disability rating of 30 percent for service-connected 
residuals of right knee surgery is warranted for the entire 
period of the veteran's claim.  As this is the maximum 
schedular rating under Diagnostic Code 5257 or any potentially 
applicable diagnostic code, a higher schedular rating is not 
possible.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.102, 
4.71a, Diagnostic Code 5257. 


Arthritis of the Right Knee

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate Diagnostic Code for the specific joint 
involved.  When the limitation of motion of the specific 
joint involved is noncompensable under the appropriate 
Diagnostic Code, a rating of 10 percent is for application 
for such joint if it is a major joint.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  
  
Arthritis and instability of the knee may be rated separately 
under the diagnostic criteria of Diagnostic Codes 5003 and 
5257.  VAOPGCPREC 23-97.  For a knee disability rated under 
Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261 need not be compensable but must at least meet the 
criteria for a zero-percent (noncompensable) rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98.  In Esteban v. Brown, 6 Vet. App. 259, 262 
(1994), the Court held that ratings for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees is rated as 0 percent disabling; limitation of 
flexion of the leg to 45 degrees is rated as 10 percent 
disabling.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5261, 
limitation of extension of the leg to 5 degrees or less is 
rated as noncompensably disabling; 10 degrees is rated as 10 
percent disabling.  38 C.F.R. § 4.71a. 

The veteran contends that a separate rating is warranted for 
arthritis of the right knee.  The evidence reflects that the 
veteran has been diagnosed with right knee arthritis based on 
multiple X-ray findings.  These include X-ray findings of: 
evidence of previous surgery on the right knee with narrowing 
of the patellofemoral space, diagnosed as degenerative signal 
abnormality within the posterior horn of the medial meniscus 
(December 1997); mild traumatic degenerative joint disease 
and post-surgical changes (February 1998); post-surgical 
changes probably ACL repair, with bony density projecting 
which may represent an intra-articular body (August 1999); 
traumatic arthritis of the right knee (October 1996); and 
post-surgical changes and myxoid degeneration (November 
1995).  Additionally, MRI findings in February 2000 included 
"post-surgical change." 

The veteran has been found at various times prior to and 
during the claim to have right knee ranges of motion as 
follows: 110 degrees of flexion, with full extension (January 
2000); full extension and flexion (April 1999); 100 degrees 
of flexion, with full extension (February 1998); full flexion 
and extension (December 1997); good flexion and extension 
(May 1995); 110 degrees of flexion, with 5 degrees of 
extension (November 1994); and 10 degrees of flexion, with 3 
degrees of extension (October 1994).  

The schedular rating criteria for a compensable rating under 
Diagnostic Codes 5260 (limitation of flexion) or 5261 
(limitation of extension) have not been met.  38 C.F.R. 
§ 4.71a.  However, while right knee extension has been 
measured from 0 degrees (normal) to 5 degrees, the Board 
notes that the veteran's right knee arthritis, which has been 
confirmed by X-ray findings, is supported by some evidence of 
painful motion, including the veteran's reports of pain, and 
clinical findings of effusion, warm knee, and joint line 
tenderness.  With consideration of pain with motion (see 
DeLuca v. Brown, 8 Vet. App. 202 (1995)), the Board finds 
that right knee extension due to arthritis equates to a 
noncompensable (zero percent) rating, that is, equates to 5 
degrees of limitation of extension.  As the limitation of 
motion of the right knee approximates limitation of extension 
to 5 degrees, the threshold for a noncompensable rating, a 
separate 10 percent rating for arthritis is warranted based 
on limitation of motion due to arthritis.  See VAOPGCPREC 23-
97.  

Where the limitation of motion of the specific joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of only 10 percent is for application for 
each such major joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  The Board notes that a separate rating for arthritis, 
alternatively, could also have been based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  However, this 
would still not result in an initial rating in excess of 10 
percent for the right knee.  See VAOPGCPREC 9-98.  For these 
reasons, the Board finds that the schedular criteria for a 
separate 10 percent rating for traumatic arthritis of the 
right knee have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-
5003, 5261; VAOPGCPREC 23-97.


ORDER

A 30 percent initial rating for the veteran's service-
connected residuals of right knee surgery is granted, subject 
to the governing criteria regarding the payment of monetary 
awards. 

A separate 10 percent initial rating for severe traumatic 
arthritis of the right knee is granted, subject to the 
governing criteria regarding the payment of monetary awards.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

